--------------------------------------------------------------------------------

 


SECOND MORTGAGE MODIFICATION AGREEMENT




BY AND BETWEEN


ACADIA – P/A LIBERTY LLC, a Delaware limited liability company,
as Mortgagor


and


PNC BANK, NATIONAL ASSOCIATION,
as Mortgagee
 



--------------------------------------------------------------------------------





Date: September 17, 2010 (effective as of September 17, 2010)







 
RECORD AND RETURN TO:
     
Emmet, Marvin & Martin, LLP
 
177 Madison Avenue
 
Morristown, NJ 07960
 
Attn: Neil V. Williams, Esq.

 
 
 

--------------------------------------------------------------------------------

 
 
SECOND MORTGAGE MODIFICATION AGREEMENT


made as of the 17th day of September, 2010, effective as of September 17, 2010
(this “Modification Agreement”)


BY AND BETWEEN


PNC BANK, NATIONAL ASSOCIATION, a national banking association organized and
existing under and by virtue of the laws of the United States of America, having
an office at Two Tower Center Boulevard, 18th Floor, East Brunswick, New Jersey
08816 (the “Mortgagee”),


 
AND
 
ACADIA – P/A LIBERTY LLC, a Delaware limited liability company, with an address
at c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New
York 10605 (the “Mortgagor”).
 
W I T N E S S E T H:


WHEREAS, on May 18, 2006, the Mortgagor, as maker, delivered to the Mortgagee,
as payee, a building loan note in the aggregate principal amount of TWELVE
MILLION FOURTY NINE THOUSAND SIX HUNDRED THIRTY THREE AND 00/100
($12,049,633.00) DOLLARS (the “Original Note”) in connection with a building
loan made to the Mortgagor by the Mortgagee (hereinafter said loan as modified
shall be referred to as the “Loan”); and
 
WHEREAS, on May 18, 2006, the Mortgagor and the Mortgagee entered into a certain
Building Loan Agreement dated May 18, 2006, providing for the advances of the
Loan to the Mortgagor to construct the “Improvements” as such term was defined
therein; hereinafter referred to as the “Loan Agreement”); and
 
WHEREAS, on May 18, 2006, the Mortgagor, as mortgagor, delivered to the
Mortgagee, as mortgagee, a certain Mortgage securing the Mortgagor’s obligations
under the Original Note (the “Mortgage”), which Mortgage encumbers certain real
property premises located in the City of New York, Borough and County of Queens
and State of New York, as more fully described in Schedule A attached hereto and
made a part hereof (the “Mortgaged Property”), which Mortgage was recorded on
June 2, 2006 in the City Register of the City of New York’s office (“Register’s
Office”) as CRFN 200600307479 et seq.; and
 
WHEREAS, on May 18, 2006, the Mortgagor, as mortgagor, delivered to the
Mortgagee, as mortgagee, a certain Assignment of Leases and Rents securing the
Mortgagor’s obligations under the Original Note (the “Assignment of Leases”),
which Assignment of Leases encumbers the Mortgaged Property, which Assignment of
Leases was recorded on June 2, 2006 in the Register's Office as CRFN
200600307480 et seq.; and
 
WHEREAS, pursuant to that certain Amended and Restated Mortgage Note dated July
22, 2009 (effective as of July 18, 2009) from Mortgagor to Mortgagee in the
reduced principal amount of $10,450,000.00 (the “First Restated Note”), the
parties have amended and restated the indebtedness evidenced by the Original
Note and secured by the Mortgage, as modified as set forth below; and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, on July 22, 2009, the Mortgagor, as mortgagor, delivered to the
Mortgagee, as mortgagee, a certain Mortgage Modification Agreement dated July
22, 2009 (effective as of July 18, 2009) securing the Mortgagor’s obligations
under the First Restated Note (the “First Modification Agreement”), which First
Modification Agreement encumbered the Mortgaged Property and was recorded on
August 14, 2009 in the Register's Office as CRFN 2009000255450 et seq., which
First Modification Agreement was corrected by a correction First Modification
Agreement encumbered the Mortgaged Property to be recorded in the Register's
Office just prior to this Modification agreement; and
 
WHEREAS, pursuant to that certain Second Amended and Restated Mortgage Note
dated the date hereof from Mortgagor to Mortgagee in the reduced principal
amount of $10,000,000.00 (the “Restated Note”), the parties have amended and
restated the indebtedness evidenced by the First Restated Note and secured by
the Mortgage, as previously modified and as modified and restated hereby; and
 
WHEREAS, the Mortgagee, the owner and holder of the Original Note, the First
Restated Note, the Restated Note and the Mortgage, and the Mortgagor, the owner
in fee simple of the Mortgaged Property, have mutually agreed to modify the
terms of the Mortgage and the other Loan Documents in the manner hereinafter set
forth; and
 
WHEREAS, hereinafter the Original Note, the Restated Note, the Mortgage, the
Assignment of Leases, the Loan Agreement, the First Modification Agreement, this
Modification Agreement, and all other instruments, certificates, affidavits, and
documents executed in connection with the Loan shall be referred to as the “Loan
Documents”.
 
NOW, THEREFORE, in pursuance of said agreement and in consideration of the sum
of ONE DOLLAR and other valuable consideration each to the other in hand paid,
receipt of which is hereby acknowledged, the parties hereto mutually covenant
and agree as follows:
 
1. PRINCIPAL AMOUNT OWING.
 
Upon the receipt by the Mortgagee of a principal reduction payment of
$450,000.00, the aggregate principal sum of TEN MILLION AND 00/100
($10,000,000.00) DOLLARS is now due and owing under the Restated Note, all
without any offset, defense or counterclaim whatsoever.


2. REPRESENTATIONS.
 
The Mortgagor represents, warrants and agrees with the Mortgagee as follows:
 
(a) The Mortgage is in full force and effect and has not been modified.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The Mortgage, this Agreement, and all documents executed and delivered in
connection with this Agreement including, without limitation, the Restated Note,
have been duly authorized, executed and delivered by the Mortgagor and
constitute legal, valid and binding obligations of the Mortgagor, enforceable
against the Mortgagor in accordance with their respective terms without offset,
defense or counterclaim.
 
(c) The Mortgage is a valid first mortgage lien in favor of the Mortgagee on the
Mortgaged Property, securing the obligations under the Restated Note.
 
(d) The Mortgagor is the sole owner of the ground leasehold interest in the
Mortgaged Property, and no mortgage (other than the Mortgage), ground leasehold
interest, judgment or other lien encumbers the Mortgaged Property.
 
(e) All real estate taxes and municipality charges in respect of the Mortgaged
Property have been paid as of the date on which same are due.
 
(f) No material adverse change in the financial condition of the Mortgagor has
occurred since the date of the most recent financial statement of the Mortgagor
delivered to the Mortgagee.
 
(g) There is no action, suit or proceeding pending or threatened against or
affecting the Mortgagor or the Mortgaged Property.
 
(h) The Mortgaged Property has not been damaged or destroyed by fire or other
casualty, and no condemnation or eminent domain proceedings have been commenced
with respect to the Mortgaged Property and, to the best of the Mortgagor’s
knowledge, no such condemnation or eminent domain proceeding is threatened.
 
(i) To the best of the Mortgagor’s knowledge, the Mortgaged Property is being
used and operated in compliance with all applicable laws.
 
3. MODIFICATION OF MORTGAGE AND ASSIGNMENT OF LEASES.
 
The Mortgage and Assignment of Leases shall secure all indebtedness and
obligations of the Mortgagor evidenced by and advances made under the Restated
Note, including, without limitation, all Additional Interest payable under the
Restated Note (as such term is defined therein).
 
4. FINANCIAL REPORTING.
 
The Mortgagor covenant and agrees to deliver to the Mortgagee (or cause to be
delivered to the Mortgagee) the following:
 
(a) Within one hundred twenty (120) days after the end of each fiscal year of
Mortgagor during the term of the Loan, with financial statements of Mortgagor in
form reasonably satisfactory to the Mortgagee.  Such financial statements shall
be prepared on a GAAP basis excluding the effect of straight-line rent and FAS
141R adjustments, and shall include balance sheets and income statements as the
Mortgagee may reasonably require.  Such financial statements shall be certified
by the Mortgagor’s managing member as being true and accurate in all material
respects and consistent with prior practices by a satisfactory officer of
Mortgagor.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Within one hundred eighty (180) days after the end of each fiscal year
during the term of the Loan, audited financial statements of Acadia Strategic
Opportunity Fund II, LLC (the “Guarantor”) in form satisfactory to the
Mortgagee.  Such financial statements shall be certified as being true and
accurate in all material respects and consistent with prior practices by an
officer of the Guarantor.
 
(c) Within one hundred twenty (120) days of calendar year end, annual budgets
and forecasts for the Project;
 
(d) Within one hundred twenty (120) days of fiscal year end, annual financial
covenant certificates of the Guarantor regarding the Guarantor’s financial
covenants set forth in the Guaranty, together with calculations.
 
(e) Within sixty (60) days after each calendar quarter end, quarterly statements
of net operating income prepared on the same basis as the annual financial
statements of the Mortgagor (including rent rolls) of the Project.
 
(f) Annual income tax return of the Mortgagor within thirty (30) days of filing.
 
(g) In addition to, and not by way of limitation of, the reporting requirements
set forth above, the Mortgagor shall provide and cause the Guarantor to provide
the Mortgagee with such other information as reasonably requested by the
Mortgagee from time to time for purposes of evaluating the financial condition,
liquidity and cash flow of the Project, the Mortgagor, the Guarantor and any
related entities.
 
5. REFERENCES.
 
Whenever in the Mortgage or other Loan Documents reference is made to the “Note”
or “Building Loan Note” the same shall mean the Restated Note as described
herein and as may hereafter be modified or amended. Unless otherwise specified
herein (a) words importing any gender include the other gender and (b) the words
“include” or “including” or words of similar import, shall be deemed to be
followed by the words “but not limited to” or “without limitation.” The terms
“Owner” and “Mortgagor” as used in the Mortgage, in the Restated Note or this
Agreement, shall be interchangeable and shall refer to the “Mortgagor”, as
defined in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6. MODIFICATIONS.
 
The terms hereof may not be waived, changed, modified, terminated or discharged
orally, but only by an agreement in writing signed by the party against whom
enforcement of such waiver, change, modification, termination and discharge is
sought.
 
7. UNMODIFIED TERMS.
 
Except as herein expressly modified and amended herein, all of the terms,
covenants and conditions of the Mortgage and other Loan Documents shall remain
in full force and effect.
 
8. CONFLICTS.
 
To the extent that the terms, covenants and conditions of the Restated Note,
Mortgage, and/or other Loan Documents shall conflict with those set forth
herein, the terms, covenants and conditions of the Restated Note, Mortgage, and
other Loan Documents hereby are and shall be superseded and replaced by the
terms, covenants and conditions set forth herein, and the Mortgagor agrees to
comply with and be subject to all of the terms, covenants and conditions of the
Restated Note, Mortgage, and other Loan Documents as modified hereby.
 
9. SUCCESSORS AND ASSIGNS.
 
This Modification Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.
 
10. FEES.
 
(a) The Mortgagor shall be responsible for and shall pay to the Mortgagee, upon
demand, the Mortgagee’s loan modification fee referenced in the Restated Note
and all of the Mortgagee’s reasonable attorney’s fees, plus out of pocket
disbursements) and title insurance company fees and charges, if any, in
connection with the entering into of this Modification Agreement and the
transactions contemplated by this Modification Agreement, and such costs and
expenses incurred to and including the date hereof shall be paid simultaneously
with the execution and delivery of this Modification Agreement.
 
(b) In the event of the bringing of any action or suit by the Mortgagee against
the Mortgagor by reason of any breach of any of the covenants, agreements or
provisions on the part of the Mortgagor arising out of this Modification
Agreement, the Mortgage, or the Restated Note, then in that event the Mortgagee
shall be entitled to have and recover from the other party all reasonable and
necessary out-of-pocket costs and expenses of the action or suit, including
actual attorneys’ fees, accounting and engineering fees, and any other
professional fees and expenses resulting therefrom.
 
(c) All sums which are to be paid by the Mortgagor to the Mortgagee pursuant to
this Section 10 which are not paid when due shall be deemed additional principal
under the Mortgage, shall bear interest at the Default Rate set forth in the
Restated Note until paid in full and the payment thereof shall be secured by the
lien of the Mortgage.
 
 
5

--------------------------------------------------------------------------------

 
 
11. NO NOVATION.
 
It is the intention of the parties hereto that this Modification Agreement is an
extension of the existing obligations of the Mortgagor under the Restated Land
Note and Restated Construction Note, and shall not constitute a novation and
shall in no way adversely affect or impair the lien priority of the Mortgage. In
the event this Modification Agreement, or any portion hereof, or any of the
instruments executed in connection herewith shall be construed or shall operate
to affect the lien priority of the Mortgage, then to the extent such instrument
creates a charge upon the Mortgaged Property, in excess of that contemplated and
permitted thereby, and to the extent third parties acquiring an interest in the
Mortgaged Property between the time of recording of the Mortgage and the
recording of this Modification Agreement are prejudiced hereby, if any, this
Modification Agreement shall be void and of no force and effect as to such third
parties; provided, however, that, notwithstanding the foregoing, the parties
hereto, as among themselves, shall be bound by all terms and conditions hereof
until all indebtedness evidenced by the Restated Note shall have been paid.
 
12. NO DURESS.
 
The Mortgagor hereby states, acknowledges, and affirms that it has entered into
this Modification Agreement freely and without duress, having had the
opportunity to seek and receive the advice of counsel in this matter.
 
13. GOVERNING LAW.
 
This Modification Agreement shall be governed by and construed in accordance
with the internal laws of the State of New Jersey without reference to its rules
governing conflicts of laws.
 
14. COUNTERPARTS.
 
This Modification Agreement may be executed in counterparts by one or more
parties to this Modification Agreement and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
15. WAIVER OF JURY TRIAL.
 
MORTGAGOR AND MORTGAGEE MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS MODIFICATION AGREEMENT OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
MORTGAGEE TO ACCEPT THIS MODIFICATION AGREEMENT AND MODIFY THE LOAN.
 
 
6

--------------------------------------------------------------------------------

 
 
16. CORRECTIONS.
 
The Mortgagor will, at the request of the Mortgagee and at the cost and expense
of the Mortgagor (A) promptly correct any defect, error or omission which may be
discovered in the contents of this Agreement or in any of the Loan Documents, or
in the execution, acknowledgment or recordation thereof, and (B) promptly do,
execute, acknowledge and deliver any and all such further acts and instruments
as the Mortgagee reasonably require from time to time in order to effectuate the
purposes and intent of this Modification Agreement.
 
17. LIMITATION ON LIABILITY.
 
NO CLAIM MAY BE MADE BY THE MORTGAGOR, ANY GUARANTOR OF THE LAND LOAN AND/OR THE
CONSTRUCTION LOAN, OR ANY OTHER PERSON AGAINST THE MORTGAGEE OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF THE MORTGAGEE FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, FOR ANY PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM OR CAUSE OF ACTION
(WHETHER BASED ON CONTRACT, TORT, STATUTORY LIABILITY, OR ANY OTHER GROUND)
BASED ON, ARISING OUT OF OR RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND THE MORTGAGOR (FOR ITSELF AND ON BEHALF OF EACH GUARANTOR OF THE
LOAN AND EACH OTHER PERSON) HEREBY WAIVES, RELEASES AND AGREES NEVER TO SUE UPON
ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER
ARISES AND WHETHER OR NOT IT IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
18. LOST OR MISPLACED DOCUMENTS.
 
Upon receipt of an affidavit of an officer of the Mortgagee as to the loss,
theft, destruction or mutilation of the Restated Land Note and Restated
Construction Note, the Mortgage, this Agreement or any other security document
which is not of public record, and in the case of any such loss, theft,
destruction or mutilation, upon surrender and cancellation of the Restated Note,
the Mortgage, this Agreement or other security document, Mortgagor will issue in
lieu thereof, a replacement or restated note or notes, mortgage or other
security document in the same principal amount thereof and otherwise of like
tenor.
 
19. USURY LAWS.
 
All agreements between Mortgagor and Mortgagee are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Mortgagee for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term “applicable law” shall mean the law in effect as
of the date hereof; provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this
Modification Agreement shall be governed by such new law as of its effective
date. In this regard, it is expressly agreed that it is the intent of Mortgagor
and Mortgagee in the execution, delivery and acceptance of this Modification
Agreement to contract in strict compliance with the laws of the State of New
Jersey from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the Loan Documents
or the security documents at the time of performance of such provision shall be
due, shall involve transcending the limit of such validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from circumstances
whatsoever Mortgagee should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest. This provision shall control every other
provision of all agreements between Mortgagor and Mortgagee.
 

 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties have executed this Modification Agreement as of
the day and year first above written.
 

 
PNC BANK, NATIONAL ASSOCIATION
      By: /s/ Brian Kelly         Brian Kelly, Vice President


 

 
ACADIA – P/A LIBERTY LLC
     
By: /s/ Robert Masters
        Robert Masters, Senior Vice President

 
 
STATE OF NEW JERSEY
:   SS: COUNTY OF MIDDLESEX :

 
On the 17th day of September, in the year 2010, before me, the undersigned,
personally appeared BRIAN KELLY, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 
/s/ Terri Berlin
  Notary Public

 

  Terri Berlin
Notary Public, State of New Jersey
My Commission Expires Aug. 2, 2014
I.D. # 2168548

 
 
8

--------------------------------------------------------------------------------

 
 
 
STATE OF NEW YORK:
    ss: COUNTY OF WESTCHESTER:  

 
On the 16th day of September, in the year 2010, before me, the undersigned,
personally appeared ROBERT MASTERS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 
/s/ Debra Leibler-Jones
  Notary Public

 

  Debra Leibler-Jones
No. 01LE6005994
Qualified in Dutchess County
Commission Expires 4/20/2014

 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A


LEGAL DESCRIPTION
 
Policy Number: M-8912-000881957
 
Title Number: 832793
DESCRIPTION SHEET
 
Parcel I
 
ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Fourth Ward of the
Borough and County of the Queens, City and State of New York, bounded and
described as follows:-
 
BEGINNING at the corner formed by the intersection of the easterly side of 97th
Street with the northerly side of Liberty Avenue;
 
RUNNING THENCE easterly along the northerly side of Liberty Avenue 201.365 feet
(deed) 201.18 (survey) to the corner formed by the intersection of the northerly
side of Liberty Avenue with the westerly side of 98th Street;
 
THENCE northerly along the westerly side of 98th Street 262.81 feet (deed),
262.92 feet (survey);
 
THENCE westerly at right angles to 98th Street, 100 feet 0 inches;
 
THENCE southerly parallel to the westerly side of 98th Street 125.03 feet;
 
THENCE westerly at right angles to the previous course, and along the southerly
line of Lot No. 1108 as shown on a Map entitled, "Hitchcock's & Dentons Complete
Map of Ozone Park" filed in the Queens County Clerk's Office on 10/14/1884 as
Map No. 288, 50 feet 0 inches;
 
THENCE southerly along the division line of Lot Nos. 1110 and 1111 as shown on
said Map and parallel with the easterly side of 97th Street 26.12 feet (deed),
26.03 feet (survey);
 
THENCE westerly along a line forming a right angle to the easterly side of 97th
Street, 50 feet to a point on the easterly side of 97th Street;
 
THENCE southerly along said side of 97th Street, 90.01 feet (deed), 90.10 feet
(survey) to the corner formed by the intersection of the easterly side of 97th
Street with the northerly side of Liberty Avenue, the point or place of
BEGINNING.
 
Subject to an easement over the most northerly 10 feet of premises described in
Deed in Reel 843 page 1397 for the purpose of ingress and egress for foot
passengers only to and from the buildings immediately adjoining the hereinabove
described premises on the east and fronting on Liberty Avenue and the building
immediately adjoining the hereinabove described premises on the north and
fronting on 97' Street.
 
For information only: Said premises are known as 103-71 97th Street a/k/a
97-01/97-15 Liberty Avenue, Ozone Park, Queens, New York and are designated as
Section 39 Block 9120 Lot 40 as shown on the Tax Map of the City of New York,
County of Queens.
 
continued.......

 
10

--------------------------------------------------------------------------------

 
 
 
 
Policy Number: M-8912-000881957
 
Title Number: 832793
 
  
 
DESCRIPTION SHEET
(continued - page 2)
 
Parcel II
 
ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Fourth Ward of the
Borough and County of the Queens, City and State of New York, bounded and
described as follows:-
 
BEGINNING at the corner formed by the intersection of the northerly side of
Liberty Avenue with the easterly side of 98th Street;
 
RUNNING THENCE easterly 201.18 feet to the corner formed by the intersection of
the northerly side of Liberty Avenue with the westerly side of 99th Street;
 
THENCE northerly along said side of 99th Street, 190.12 feet more or less to the
division line between Lots 24 and 30, as said lots exist on the current Tax Map;
 
THENCE westerly parallel with the southerly side of 103rd Avenue 100.0 feet to a
point on the center line of the block;
 
THENCE northerly parallel with the easterly side of 98th Street and along the
center line of the of the block 50.04 feet;
 
THENCE easterly parallel with the southerly side of 103rd Avenue, 100.0 feet to
a point on the westerly side of 99th Street;
 
THENCE northerly along the westerly side of 99th Street 225.18 feet more or less
to a point along the division line between Lots Nos. 18 and 24 on the current
Tax Map;


 
continued.......
 
 
11

--------------------------------------------------------------------------------

 
 
 
Policy Number: M-8912-000881957
 
Title Number: 832793
 
DESCRIPTION SHEET
(continued - page 3)
 
 
THENCE westerly 200.0 feet to a point on the easterly side of 98th Street
distant 300.25 feet southerly from the southeasterly corner of 103rd Avenue and
98th Street;
 
THENCE southerly along the easterly side of 98th Street, 443.58 feet to the
corner formed by the intersection of the northerly side of Liberty Avenue with
the easterly side of 98th Street, the point or place of BEGINNING.
 
 
 
 
For information only: Said premises are known as 103-37/103-49 98th Street a/k/a
103-30/103-52 99th Street and 103-51/103-65 98th Street a/k/a 103-56/103-60 99th
Street a/k/a 98-01/98-15 Liberty Avenue, Ozone Park, Queens, New York and are
designated as Section 39 Block 9121 Lot 24 as shown on the Tax Map of the City
of New York, County of Queens.

 
12

--------------------------------------------------------------------------------

 

 
 

Amendment to Loan Documents  [pncbanklogo.jpg]

 
 


THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of September 17,
2010 (effective as of September 2, 2010), between ACADIA-P/A LIBERTY, LLC, a
Delaware limited liability company (the “Borrower”), ACADIA STRATEGIC
OPPORTUNITY FUND II, LLC, a Delaware limited liability company (the “Guarantor”)
and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).


BACKGROUND


A.           The Borrower and the Guarantor have executed and delivered to the
Bank (or a predecessor which is now known by the Bank’s name as set forth
above), one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).


B.           The Borrower, the Guarantor and the Bank desire to amend the Loan
Documents as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of the Loan Documents are amended as set forth in Exhibit
A.  Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment.  This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


2.           The Borrower and the Guarantor hereby certify that: (a) all of
their representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
any Loan Document which will not be cured by the execution and effectiveness of
this Amendment, (c) no consent, approval, order or authorization of, or
registration or filing with, any third party is required in connection with the
execution, delivery and carrying out of this Amendment or, if required, has been
obtained, and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.  The Borrower confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.


3.           The Borrower and the Guarantor hereby confirm that any collateral
for the Obligations, including liens, security interests, mortgages, and pledges
granted by the Borrower or third parties (if applicable), shall continue
unimpaired and in full force and effect, and shall cover and secure all of the
Borrower’s existing and future Obligations to the Bank, as modified by this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           As a condition precedent to the effectiveness of this Amendment,
the Borrower and the Guarantor shall comply with the terms and conditions (if
any) specified in Exhibit A.


5.           To induce the Bank to enter into this Amendment, the Borrower and
the Guarantor waive and release and forever discharge the Bank and its officers,
directors, attorneys, agents, and employees from any liability, damage, claim,
loss or expense of any kind that it may have against the Bank or any of them
arising out of or relating to the Obligations.  The Borrower and the Guarantor
further agree to indemnify and hold the Bank and its officers, directors,
attorneys, agents and employees harmless from any loss, damage, judgment,
liability or expense (including attorneys’ fees) suffered by or rendered against
the Bank or any of them on account of any claims arising out of or relating to
the Obligations.  The Borrower and the Guarantor further state that he or it has
carefully read the foregoing release and indemnity, knows the contents thereof
and grants the same as its own free act and deed.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.           This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.


8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located.  This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.


9.           The Borrower and Guarantor covenant and agree that there is
currently due and owing on the Loan the principal sum of $10,450,000.00,
together with interest thereon and other charges evidenced thereby, without
offset, defense or counterclaim of any kind or nature whatsoever.


10.           Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect, and
are hereby ratified and confirmed, unless and until modified or amended in
writing in accordance with their terms.  Except as expressly provided herein,
this Amendment shall not constitute an amendment, waiver, consent or release
with respect to any provision of any Loan Document, a waiver of any default or
Event of Default under any Loan Document, or a waiver or release of any of the
Bank’s rights and remedies (all of which are hereby reserved).  The Borrower and
the Guarantor expressly ratify and confirm the confession of judgment (if
applicable) and waiver of jury trial provisions contained in the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
 
WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.





  BORROWER:            
ACADIA – P/A LIBERTY LLC
                      By: /s/ Robert Masters  
Robert Masters, Senior Vice President
                                GUARANTOR:             ACADIA STRATEGIC
OPPORTUNITY FUND II, LLC   By: Acadia Realty Acquisition II, LLC, its Managing
Member     By: Acadia Realty Limited Partnership, its sole member       By:
Acadia Realty Trust, its General Partner

 

  By: /s/ Robert Masters                                      Robert Masters,
Senior Vice President



 
STATE OF NEW YORK
)   )                        ss: COUNTY OF WESTCHESTER )

 
On the 3rd day of September, in the year 2010, before me, the undersigned,
personally appeared ROBERT MASTERS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
 

 
/s/ Debra Leibler-Jones
  Notary Public

 

  Debra Leibler-Jones
No. 01LE6005994
Qualified in Dutchess County
Commission Expires 4/20/2014

 
 
3

--------------------------------------------------------------------------------

 
 
 

  PNC BANK, NATIONAL ASSOCIATION               By: /s/ Brian
Kelly                                              Brian Kelly     Vice
President

 
 
4

--------------------------------------------------------------------------------

 
 


EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF SEPTEMBER 17, 2010
(EFFECTIVE AS OF SEPTEMBER 2, 2010)




A.
The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



1.           The Amended and Restated Mortgage Note dated July 22, 2009
(effective as of July 18, 2009), executed by the Borrower and delivered to the
Lender, as amended by amendment agreement dated and effective July 19, 2010
(“the “Note”);


2.           The Building Loan Leasehold Mortgage and Security Agreement dated
May 18, 2006, executed by the Borrower and delivered to the Lender regarding
certain real property located in the Borough of Queens, City of New York, State
of New York, as modified by the Amendment to Loan Documents dated May 21, 2009
(effective as of May 18, 2009) and Mortgage Modification Agreement dated July
22, 2009 (effective as of July 18, 2009), as amended by amendment agreement
dated and effective July 19, 2010;


3.           The Building Loan Agreement dated May 18, 2006, executed by the
Borrower and the Lender regarding the Loan, as modified by the Amendment to Loan
Documents dated May 21, 2009 (effective as of May 18, 2009) and Mortgage
Modification Agreement dated July 22, 2009 (effective as of July 18, 2009);


4.           The Building and Term Loan Assignment of Rents, Leases and Profits
dated May 18, 2006, executed by the Borrower and delivered to the Lender
regarding the Premises, as modified by the Amendment to Loan Documents dated May
21, 2009 (effective as of May 18, 2009) and Mortgage Modification Agreement
dated July 22, 2009 (effective as of July 18, 2009), as amended by amendment
agreement dated and effective July 19, 2010;


5.           The Guaranty and Suretyship dated May 18, 2006, executed by the
Guarantor and delivered to the Lender, as reaffirmed on May 21, 2009 (effective
as of May 18, 2009) on July 22, 2009 (effective as of July 18, 2009) and on July
19, 2010;


6.           The Environmental Indemnity Agreement dated May 18, 2006, executed
by the Borrower and the Guarantor and delivered to the Lender, as modified by
the Amendment to Loan Documents dated May 21, 2009 (effective as of May 18,
2009) and Mortgage Modification Agreement dated July 22, 2009 (effective as of
July 18, 2009), as amended by amendment agreement dated and effective July 19,
2010;


7.           UCC-1 Financing Statements (the “Financing Statements”) to be filed
in the applicable county filing office and the Secretary of State's Office; and


8.           All other documents, instruments, agreements, and certificates
executed and delivered in connection with the Loan Documents listed in this
Section A.


B.           The Note is hereby amended as follows:


 
1.
The term “Maturity Date” is hereby amended to mean September 17, 2010.



C.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment are subject to the prior satisfaction of
the following conditions:



 
1.
Execution by all parties and delivery to the Bank of this Amendment.

 
 
A-1

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTOR


Each of the undersigned guarantors (jointly and severally if more than one, the
“Guarantor”) consents to the provisions of the foregoing Amendment (the
“Amendment”) and all prior amendments (if any) and confirms and agrees that: (a)
the Guarantor’s obligations under its Guaranty and Suretyship Agreement dated
May 18, 2006, as reaffirmed to date (collectively if more than one, the
“Guaranty”), relating to the Obligations mentioned in the Amendment, shall be
unimpaired by the Amendment; (b) the Guarantor has no defenses, set offs,
counterclaims, discounts or charges of any kind against the Bank, its officers,
directors, employees, agents or attorneys with respect to the Guaranty; and (c)
all of the terms, conditions and covenants in the Guaranty remain unaltered and
in full force and effect and are hereby ratified and confirmed and apply to the
Obligations, as modified by the Amendment.  The Guarantor certifies that all
representations and warranties made in the Guaranty are true and correct.


The Guarantor hereby confirms that any collateral for the Obligations, including
liens, security interests, mortgages, and pledges granted by the Guarantor or
third parties (if applicable), shall continue unimpaired and in full force and
effect, shall cover and secure all of the Guarantor’s existing and future
Obligations to the Bank, as modified by this Amendment.


By signing below, each Guarantor who is an individual provides written
authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain the guarantor's personal credit profile from one or
more national credit bureaus.  Such authorization shall extend to obtaining a
credit profile for the purposes of update, renewal or extension of such credit
or additional credit and for reviewing or collecting the resulting account.  A
photocopy or facsimile copy of this authorization shall be valid as the
original.  By signature below, each such Guarantor affirms his/her identity as
the respective individual(s) identified in the Guaranty.


The Guarantor ratifies and confirms the indemnification, confession of judgment
(if applicable) and waiver of jury trial provisions contained in the Guaranty.


WITNESS the due execution of this Consent as a document under seal as of the
date of this Amendment, intending to be legally bound hereby.
 



  ACADIA STRATEGIC OPPORTUNITY FUND II, LLC   By: Acadia Realty Acquisition II,
LLC, its Managing Member     By: Acadia Realty Limited Partnership, its sole
member       By: Acadia Realty Trust, its General Partner

 

  By: /s/ Robert Masters                                      Robert Masters,
Senior Vice President



 
 

--------------------------------------------------------------------------------

 

 
 
Amended and Restated Mortgage Note
(LIBOR Swap Transaction)
 [pncbanklogo.jpg]

 
 
 

$10,000,000.00    
September 17, 2010 (effective as of
September 17, 2010)


 
FOR VALUE RECEIVED, ACADIA – P/A LIBERTY LLC, a Delaware limited liability
company (the “Borrower”), with an address at c/o Acadia Realty Trust, 1311
Mamaroneck Avenue, Suite 260, White Plains, New York 10605, promises to pay to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the
United States of America in immediately available funds at its offices located
at Two Tower Center Boulevard, 18th Floor, East Brunswick, New Jersey 08816, or
at such other location as the Bank may designate from time to time, the
principal sum of TEN MILLION AND 00/100 ($10,000,000.00) DOLLARS (the “Loan” or
the “Facility”), together with interest accruing from the date of initial
advance on the outstanding principal balance hereof, as provided below:


1.           Maturity Date and Extension Option.  


(a)           The “Maturity Date” shall mean September 1, 2011; provided,
however, in the event that the Borrower exercises the Extension Option (as such
term is defined in Paragraph 1(b) below), the “Maturity Date” shall mean
September 1, 2012.  The Borrower acknowledges and agrees that in no event will
the Bank be under any obligation to extend or renew the Facility or this Note
beyond the Maturity Date, except as expressly set forth herein.  No further
advances shall be made hereunder.


(b)           Anything to the contrary notwithstanding, the Borrower shall have
the option (the “Extension Option”) to extend the Maturity Date from September
1, 2011 for a period of one (1) year (the “Extension Period”) ending on
September 1, 2012, provided that the following conditions shall have been met:


(i)           No Event of Default (as such term is defined in Paragraph 9 below
or in the Mortgage, as hereinafter defined), shall have occurred and be
continuing;


(ii)           Prior to the commencement of the Extension Period, the Borrower
shall have provided the Bank with at least sixty (60) days prior written notice
(the “Extension Period Notice”) of the Borrower’s intention to extend the
Maturity Date;
 
 
(iii) CVS O.P., LLC is in occupancy and 85% of the in-line retail space of the
Improvements is leased and occupied;


(iv) Guarantor financial covenant compliance is evidenced;


(v) The Facility does not exceed 65% of the “as-stabilized” value of the
Property (as defined in the Mortgage);


(vi) DSCR (as hereinafter defined) is not less than 1.20 to 1.00; and


(vii) With the Extension Period Notice, the Borrower shall have paid to the Bank
a non-refundable fee of three tenths of one percent (0.30%) of the outstanding
principal balance of the Loan on the first day of the Extension Period. In
connection with the Borrower’s request for the Extension Option, the Bank, at
its option, may order a new appraisal of the Property, at the cost of the
Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
“DSCR” will be defined as NOI divided by Debt Service. “NOI” will be calculated
on an annualized pro forma basis based on the prior three months of operating
history, including rents from self storage tenants not more than 45 days in
arrears and expected effective minimum rent from certain executed leases with
tenants in occupancy or who are not yet in occupancy but are scheduled to take
occupancy within ninety (90) days of the test date, but excluding
to-be-determined reasonable, customary tenant improvements/capital expenditure
reserves and income from tenants in default, bankruptcy and more than sixty days
in arrears in the payment of base rent. “Debt Service” will be calculated on an
annualized basis assuming the higher of (i) actual interest expense and
scheduled principal amortization of the commitment under the Facility, (ii)
mortgage-style amortization of the commitment under the Facility over 25 years
at a rate of 1.50% over the yield to maturity of the 10-year Treasury Note, or
(iii) a 8.29% mortgage constant, each calculated immediately prior to each
extension.


If a reduction in the Facility is necessary to meet the loan-to-value
requirement or the DSCR requirements set forth above, the Borrower may elect to
(A) make a permanent principal reduction payment, or (B) deliver a letter of
credit in form and issued by an issuer acceptable to the Bank, in either case in
an amount which will satisfy the loan to value or DSCR requirement and thereby
obtain the applicable extension, so long as the other conditions for extension
are met. In the event Borrower elects to post a letter of credit in order to
satisfy the above DSCR requirement, the letter of credit shall be released when
the DSCR requirement is met and maintained for a period of sixty (60)
consecutive days, provided no default or Event of Default exists.


2.           Rate of Interest.   Amounts outstanding under this Note will bear
interest at a rate per annum equal to the sum of (A) LIBOR in effect on each
Reset Date plus (B) three hundred twenty five (325) basis points
(3.25%).  Interest hereunder will be calculated based on the actual number of
days that principal is outstanding over a year of 360 days.  Notwithstanding the
foregoing, in the event that the Master Agreement (as defined in Paragraph 13
herein), amendment or successor thereto or other interest or currency swap,
future, option or other interest rate protection or similar agreement is not in
effect, amounts outstanding under this Note will bear interest at a rate per
annum equal to, as determined at the option of the Borrower (each, an “Option”),
at (1) the sum of (a) LIBOR in effect on each Reset Date plus (b) three hundred
twenty five (325) basis points (3.25%) or (2) the sum of (a) the Base Rate plus
(b) two hundred twenty five (225) basis points (2.25%). In no event will the
rate of interest hereunder exceed the maximum rate allowed by law.


For purposes hereof, the following terms shall have the following meanings:


“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Prime Rate, which rate may not be the lowest
rate then being charged commercial borrowers by the Bank, (ii) the Federal Funds
Open Rate plus 50 basis points (0.5%), and (iii) the Daily LIBOR Rate plus 100
basis points (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and
not unlawful. If and when the Base Rate (or any component thereof) changes, the
rate of interest with respect to any advance bearing interest at the floating
rate will change automatically without notice to the Borrower, effective on the
date of any such change.  Interest on borrowings at the Base Rate is calculated
on an actual/actual day basis and is payable monthly.


“Federal Funds Open Rate" for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) determined by the Bank in accordance
with its usual  procedures (which determination  shall be conclusive
absent  manifest error) to be the Open Rate for federal funds transactions as of
the opening of business for federal funds transactions among  members of  the
Federal  Reserve  System arranged by federal funds brokers on such day, as
quoted by Garvin Guybutler (or any successor) or any  other  broker  selected by
the Bank, as set forth on the applicable Telerate display page; provided
however, that if such day is not a Business Day,  the  Federal  Funds  Open
Rate  for such day shall be the Open Rate on the immediately  preceding Business
Day or if no such rate shall be quoted by a federal  funds  broker  at  such
time, such other rate as determined by the Bank  in accordance with its usual
procedures (which determination shall be conclusive  absent  manifest  error).
If and when the Federal Funds Open Rate changes, the rate of interest hereunder
will change automatically without notice to the Borrower, effective on the date
of any such change.


 
2

--------------------------------------------------------------------------------

 
 
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any Eurocurrency funding by banks on such day.


“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rate” listing under the caption “London Interbank
Offered Rate” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication determined by the Bank).


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York.


 “LIBOR” shall mean, for each Reset Date, the interest rate per annum determined
by the Bank by dividing (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the Bank
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to such Reset Date, as the one (1) month London interbank offered
rate for U.S. Dollars commencing on such Reset Date (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Bank at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.


“LIBOR Reserve Percentage” shall mean the maximum effective per­centage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergen­cy reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).


“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate.  The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers.  The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.  If and when the Prime Rate changes, the rate of
interest with respect to any amounts hereunder to which the Base Rate applies
will change automatically without notice to the Borrower, effective on the date
of any such change.


“Reset Date” shall mean, subject to the proviso below, the first (1st) day of
every month hereafter, provided that: (a) if any such day is not a Business Day,
then the first succeeding day that is a Business Day shall instead apply, unless
that day falls in the next succeeding calendar month, in which case the next
preceding day that is a Business Day shall instead apply, and (b) if any such
day is a day of a calendar month for which there is no numerically corresponding
day in certain other months (each, a “Non-Conforming Month”), then any Reset
Date that falls within a Non-Conforming Month shall be the last day of such
Non-Conforming Month.


LIBOR shall be adjusted on and as of (a) each Reset Date, and (b) the effective
date of any change in the LIBOR Reserve Percentage.  The Bank shall give prompt
notice to the Borrower of LIBOR as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the
Borrower.  Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of LIBOR shall be suspended, and (b) the interest rate for all
amounts outstanding under this Note shall be converted on the next succeeding
Reset Date to a rate of interest per annum equal to (A) the Base Rate plus two
hundred twenty five (225) basis points (2.25%).


 
3

--------------------------------------------------------------------------------

 
 
In the event that the Master Agreement, amendment or successor thereto or other
interest or currency swap, future, option or other interest rate protection or
similar agreement is not in effect, the Borrower may select different Options to
apply simultaneously to different portions of the advances and may select up to
five (5) different interest periods (or four (4) different interest periods if
the Base Rate Option is also in use) to apply simultaneously to different
portions of the advances bearing interest under the LIBOR Option.  Interest
hereunder will be calculated on the basis of a year of 360 days for the actual
number of days elapsed.  In no event will the rate of interest hereunder exceed
the maximum rate allowed by law.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower.  Upon receipt of such notice, until the Bank notifies the Borrower
that the circumstances giving rise to such determination no longer apply, (a)
the availability of LIBOR shall be suspended, and (b) the interest rate on all
amounts outstanding under this Note shall be converted to the Base Rate either
(i) on the next succeeding Reset Date if the Bank may lawfully continue to
maintain or fund loans based on LIBOR to such day, or (ii) immediately if the
Bank may not lawfully continue to maintain or fund loans based on LIBOR.


3.  Interest Rate Election.  In the event that the Master Agreement, amendment
or successor thereto or other interest or currency swap, future, option or other
interest rate protection or similar agreement is not in effect, subject to the
terms and conditions of this Note, at the end of each interest period applicable
to any advance, the Borrower may renew the Option applicable to such advance or
convert such advance to a different Option; provided that, during any period in
which any Event of Default has occurred and is continuing, any advances bearing
interest under the LIBOR Option shall, at the Bank’s sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Base Rate
Option and the LIBOR Option will not be available to Borrower with respect to
any new advances until such Event of Default has been cured by the Borrower or
waived by the Bank.  The Borrower shall notify the Bank in writing of each
election of an Option, each conversion from one Option to another, the amount of
the advances then outstanding to be allocated to each Option and where relevant
the interest periods therefore.  In the case of electing or converting to the
LIBOR Option, such notice shall be given at least three (3) Business Days prior
to the commencement of any LIBOR Interest Period. In the case of electing or
converting to the Base Rate Option, such notice shall be given at least two (2)
Business Days prior to the commencement of any Base Rate Period. If no notice of
conversion or renewal is timely received by the Bank, the Borrower shall be
deemed to have converted such advance to the Base Rate Option.  Any such
election shall be provided in writing by such method as the Bank may require.


4.           Payment Terms. Interest only shall be due and payable commencing on
the first day of the first month after the date hereof, and continuing on the
first day of each month thereafter until the Maturity Date, on which date all
outstanding principal and accrued interest shall be due and payable in full. In
addition to the foregoing, commencing on March 1, 2011 (the “Principal
Commencement Date”), and continuing on the first day of each month thereafter,
in addition to the interest payment the Borrower shall make monthly principal
payments computed as follows: a fixed principal sum based on the Facility
amortizing on a 25 year mortgage-style basis at an assumed interest rate of
seven (7%) percent per annum.


 
4

--------------------------------------------------------------------------------

 
 
If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.    Payments received will be applied to charges, fees and expenses
(including attorneys’ fees), accrued interest and principal in any order the
Bank may choose, in its sole discretion.


5.           Late Payments; Default Rate.  If the Borrower fails to make any
payment of principal, interest or other amount coming due pursuant to the
provisions of this Note within ten (10) calendar days of the date due and
payable, the Borrower also shall pay to the Bank a late charge equal to the
greater of five percent (5%) of the amount of such payment or $100.00 (the “Late
Charge”).  Such ten (10) day period shall not be construed in any way to extend
the due date of any such payment.  Upon maturity, whether by acceleration,
demand or otherwise, and at the Bank’s option upon the occurrence of any Event
of Default (as hereinafter defined) and during the continuance thereof, amounts
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be four percentage points (4%) in excess of the interest rate then
in effect until the next succeeding Reset Date, and four percentage points (4%)
in excess of the Base Rate at all times thereafter (or in the case of an Event
of Default, until such time that such Event of Default has been cured by the
Borrower or waived by the Bank), but in any such event not more than the maximum
rate allowed by law (the “Default Rate”).  The Default Rate shall continue to
apply whether or not judgment shall be entered on this Note.  Both the Late
Charge and the Default Rate are imposed as liquidated damages for the purpose of
defraying the Bank’s expenses incident to the handling of delinquent payments,
but are in addition to, and not in lieu of, the Bank’s exercise of any rights
and remedies hereunder, under the other Loan Documents or under applicable law,
and any fees and expenses of any agents or attorneys which the Bank may
employ.  In addition, the Default Rate reflects the increased credit risk to the
Bank of carrying a loan that is in default.  The Borrower agrees that the Late
Charge and Default Rate are reasonable forecasts of just compensation for
anticipated and actual harm incurred by the Bank, and that the actual harm
incurred by the Bank cannot be estimated with certainty and without difficulty.


6.  Prepayment.   The Borrower shall have the right to prepay at any time and
from time to time, in whole or in part, without penalty, any advance hereunder
which is accruing interest under the Base Rate Option.  If the Borrower prepays
(whether voluntary, on default or otherwise) all or any part of any advance
which is accruing interest under the LIBOR Option on a day other than the last
day of the applicable LIBOR Interest Period, the Borrower shall pay to the Bank,
within 10 days after written demand therefor, all amounts due pursuant to
paragraph 7 below, including the Cost of Prepayment, if any.


7.  Yield Protection.  The Borrower shall pay to the Bank, on written demand
therefor, together with the written evidence of the justification therefor, all
direct costs incurred, losses suffered or payments made by Bank by reason of any
change in law or regulation or its interpretation imposing any reserve, deposit,
allocation of capital, or similar requirement (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) on the
Bank, its holding company or any of their respective assets.  In addition, the
Borrower agrees to indemnify the Bank against any liabilities, losses or
expenses (including loss of margin, any loss or expense sustained or
incurred  in liquidating or employing deposits from third parties, and any loss
or expense incurred in connection with funds  acquired to effect, fund or
maintain any advance (or any part thereof) bearing interest under the LIBOR
Option) which the Bank sustains or incurs as a consequence of either (i) the
Borrower’s failure to make a payment on the due date thereof, (ii) the
Borrower’s revocation (expressly, by later inconsistent notices or otherwise) in
whole or in part of any notice given to Bank to request, convert, renew or
prepay any advance, or (iii) the Borrower’s payment, prepayment or conversion of
any advance bearing interest under the  LIBOR Option on a day other than the
last day of the applicable LIBOR Interest Period, including but not limited to
the Cost of Prepayment.  “Cost of Prepayment” means an amount equal to the
present value, if positive, of the product of (a) the difference between (i) the
yield, on the beginning date of the applicable interest period, of a U.S.
Treasury obligation with a maturity similar to the applicable interest period
minus (ii) the yield, on the prepayment date, of a U.S. Treasury obligation with
a maturity similar to the remaining maturity of the applicable interest period,
and (b) the principal amount to be prepaid, and (c) the number of years,
including fractional years from the prepayment date to the end of the applicable
interest period.  The yield on any U.S. Treasury obligation shall be determined
by reference to Federal Reserve Statistical Release H.15(519) “Selected Interest
Rates”.  For purposes of making present value calculations, the yield to
maturity of a similar maturity U.S. Treasury obligation on the prepayment date
shall be deemed the discount rate.  The Cost of Prepayment shall also apply to
any payments made after acceleration of the maturity of this Note.  The Bank’s
determination of an amount payable under this paragraph shall, in the absence of
manifest error, be conclusive and shall be payable within 10 days after written
demand.


 
5

--------------------------------------------------------------------------------

 
 
8.  Other Loan Documents.  This Note is the note referred to in a certain
building loan leasehold mortgage and security agreement dated May 18, 2006, as
modified by mortgage modification agreement dated the date hereof (collectively,
the “Mortgage”), and the other agreements and documents executed in connection
therewith or referred to therein, the terms of which are incorporated herein by
reference (as amended, modified or renewed from time to time, collectively the
"Loan Documents"), and is secured by the Mortgage and by such other collateral
as previously may have been or may in the future be granted to the Bank to
secure this Note.


9.  Events of Default.  The occurrence of any of the following events will be
deemed to be an "Event of Default" under this Note:  (i) the nonpayment of any
principal, interest or other indebtedness under this Note within five (5) days
of when due; (ii) the default under any other covenant or other agreement, under
or contained in any Loan Document or any other document now or in the future
evidencing or securing any debt, liability or obligation to the Bank of any
Obligor not specifically defined as an “Event of Default”, unless such default
is cured within thirty (30) days of written notice from the Bank; provided,
however, if the default is curable but of a nature that it cannot be cured
within such initial thirty (30) day period, the Borrower and/or Obligor shall
have an additional period to cure the default, not to exceed sixty (60) days, so
long as the Borrower and/or Obligor is diligently prosecuting the cure of such
default to completion; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within sixty (60) days of the commencement thereof, provided that the Bank shall
not be obligated to advance additional funds during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money of $250,000.00 or more,
if the effect of such default is to cause or permit the acceleration of such
debt; (vi) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of any
Obligor to the Bank; (vii) the entry of a final judgment of $250,000.00 or more
against any Obligor and the failure of such Obligor to bond or discharge the
judgment within forty (45) days of the entry thereof; (viii) any material
adverse change in any Obligor’s business, assets, operations, financial
condition or results of operations; (ix) any Obligor ceases doing business as a
going concern; (x) any representation or warranty made by any Obligor to the
Bank in any Loan Document, or any other documents now or in the future
evidencing or securing the obligations of any Obligor to the Bank, is false,
erroneous or misleading in any material respect; (xi) the revocation or
attempted revocation, in whole or in part, of any guarantee by any Obligor;
(xii) the death, incarceration, indictment or legal incompetency of any
individual Obligor or, if any Obligor is a partnership or limited liability
company, the death, incarceration, indictment or legal incompetency of any
individual general partner or member, (xiii) a default or early termination of
the Master Agreement (as hereinafter defined) or (xiv) in the event that
Borrower defaults in the payment of Fixed Annual Rent, Pre-Development
Reimbursement Payment, Real Estate Taxes Impositions or Additional Rent or  a
Major Non-Monetary Default shall occur under the Ground Lease (as such
capitalized terms are defined in the Ground Lease).  As used herein, the term
“Obligor” means any Borrower and any guarantor of or pledgor, mortgagor or other
person or entity providing collateral support for the Borrower’s obligations to
the Bank existing on the date of this Note or arising in the future. As used
herein, the term “Ground Lease” shall have the meaning as defined in the
Mortgage.


Upon the occurrence of an Event of Default:  (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


 
6

--------------------------------------------------------------------------------

 
 
10.  Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
assigns, conveys, delivers, pledges and transfers to the Bank all of the
Borrower’s right, title and interest in and to, all of the Borrower’s deposits,
moneys, securities and other property now or hereafter in the possession of or
on deposit with, or in transit to, the Bank or any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., whether held in a general
or special account or deposit, whether held jointly with someone else, or
whether held for safekeeping or otherwise, excluding, however, all IRA, Keogh,
and trust accounts.  Every such security interest and right of setoff may be
exercised without demand upon or notice to the Borrower.  Every such right of
setoff shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default hereunder without any action of the Bank, although the Bank
may enter such setoff on its books and records at a later time.


11.  Miscellaneous.    All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.  No delay or
omission on the Bank’s part to exercise any right or power arising hereunder
will impair any such right or power or be considered a waiver of any such right
or power, nor will the Bank’s action or inaction impair any such right or
power.  No modification, amendment or waiver of, or consent to any departure by
the Borrower from, any provision of this Note will be effective unless made in a
writing signed by the Bank, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  The Borrower
agrees to pay on demand, to the extent permitted by law, all costs and expenses
incurred by the Bank in the enforcement of its rights in this Note and in any
security therefor, including without limitation reasonable fees and expenses of
the Bank’s counsel.  If any provision of this Note is found to be invalid by a
court, all the other provisions of this Note will remain in full force and
effect.  The Borrower and all other makers and indorsers of this Note hereby
forever waive presentment, protest, notice of dishonor and notice of
non-payment.  The Borrower also waives all defenses based on suretyship or
impairment of collateral.  If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and
several.  This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole or in
part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located.  This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the State where the Bank’s
office indicated above is located, excluding its conflict of laws rules.  The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower.  The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.


 
7

--------------------------------------------------------------------------------

 
 
12.  WAIVER OF JURY TRIAL.  The Borrower irrevocably waives any and all rights
the Borrower may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents.  The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.


13.  Swap Transaction; Additional Interest. On or about the date hereof, the
Borrower and the Bank are entering into a “Transaction” pursuant to and as
defined in that certain ISDA Master Agreement dated as of July 22,
2009 (the “Master Agreement”). All the liabilities and obligations of the
Borrower under the Master Agreement, as supplemented by the Transaction and from
time to time existing after the date hereof shall be referred to as the
“Additional Interest”). The Borrower covenants and agrees to pay to the Bank all
Additional Interest payable to the Bank pursuant to the Master Agreement when
due thereunder.


14. Amended and Restated Note.  This Note is being executed and delivered as a
restatement of the outstanding indebtedness evidenced by that certain
$10,450,000 amended and restated mortgage note dated May 18, 2006 from the
Borrower to the Bank (as extended or modified to date, the “Prior Note”) and
secured by the Mortgage.  The indebtedness evidenced by this Note constitutes
the same indebtedness evidenced by the Prior Note in the reduced current
outstanding principal amount due thereunder of $10,000,000.00.  This Note shall
not constitute a cancellation or novation with respect to the indebtedness
evidenced by the Prior Note.  Such indebtedness (as heretofore evidenced by the
Prior Note and as hereafter evidenced by this Note) shall continue to be secured
by, inter alia, the Mortgage without interruption in the lien or priority
thereof.  Subject to the foregoing provisions, this Note amends, restates and
supersedes the Prior Note.


15. Financial Reporting. The Borrower’s and Guarantor’s submission of financial
and related information as set forth in the second mortgage modification
agreement between the Bank and the Borrower dated the date hereof shall comply
with the requirements of Exhibit A attached hereto and made a part hereof.


16. Interim Debt Service Coverage Requirement.  The Borrower covenants and
agrees to achieve a DSCR (as previously defined) of not less than 1.00 to 1.00
by December 31, 2010 (the “Interim DSCR”).  The Borrower shall provide a
compliance certificate for the Interim Debt Service Coverage Requirement no
later than 30 days after the test date of December 31, 2010 (the “Test Date”).
If a reduction in the Loan is necessary to meet the Interim DSCR requirement,
the Borrower shall either, within sixty (60) days of the Test Date (i) make a
permanent principal payment, or (ii) post a letter of credit acceptable to the
Bank in an amount which will satisfy the Interim DSCR requirement. In the event
Borrower elects to post a letter of credit in order to satisfy the above Interim
DSCR requirement, the letter of credit shall be released when the Interim DSCR
requirement is met and maintained for a period of sixty (60) consecutive days
provided no default or Event of Default exists.


17. Closing Fee. The Borrower shall pay to the Bank on the date hereof a closing
fee of $25,000.00.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.






(Remainder of Page Intentionally Left Blank; Signature Page Follows)
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDED AND RESTATED MORTGAGE NOTE




WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 



 
ACADIA – P/A LIBERTY LLC
          By: /s/ Robert Masters       Robert Masters, Senior Vice President

 
 
STATE OF NEW YORK:
    ss.: COUNTY OF WESTCHESTER:  

 
On the 16th day of September, in the year 2010, before me, the undersigned,
personally appeared ROBERT MASTERS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 
 

 
/s/ Debra Leibler-Jones
  Notary Public

 

  Debra Leibler-Jones
No. 01LE6005994
Qualified in Dutchess County
Commission Expires 4/20/2014

 
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[pnclogo.jpg] 
REAL ESTATE FINANCE
 
Date
Name
Add1
Add2
City, State, Zip
 
RE:  PNC Loan:
 
Dear:
 
In accordance with your loan documents, the Bank may make regular requests for
financial information.  Please provide the financial statements for your most
recent fiscal year end as well as any interim statements, as required per your
loan documents.
 
For your convenience, you may submit your documentation through one of the
following four methods:
 

 
Email:
financials@pncbank.com
Fax:  913-253-9813       (Please use the ‘fine’ quality setting when faxing)    
       
Regular Mail:
Overnight Mail:    
PNC Bank, NA
 
PNC Bank, NA
   
Attn: Credit Administration
 
Attn: Credit Administration
   
PO Box 25964
 
10851 Mastin, Suite 300
   
Shawnee Mission, KS  66225-5964
 
Overland Park, KS  66210
       
913-253-9000



Please include your PNC loan number or loan name on all correspondence.  You may
disregard this notice if you have already submitted these documents to the
Bank.  Please let us know whom we should contact at PNC to retrieve the
statements on your behalf.
 
VERY IMPORTANT:
 
Requests for advances (along with all supporting documentation including any
reporting required to meet the advance requirements) should be submitted to PNC
separately from the above instructions.  To ensure prompt funding under existing
loan facilities, please continue to submit information using current
practices.  For questions or assistance in this regard, contact your PNC
representative directly.
 
Sincerely,
 
 
PNC Bank, NA
 
 

  Credit Administration 
PNC Bank, NA (Loan #/name)
   
Attn: Credit Administration
   
PO Box 25964
   
Shawnee Mission, KS  66225-5964
     



A member of The PNC Financial Services Group
PO Box 25964   Shawnee Mission, KS  66225-5964
913-253-9813
 
 
10

--------------------------------------------------------------------------------

 
 
 
Second Amended and Restated
Guaranty and Suretyship Agreement
 [pncbanklogo.jpg]

 
 
THIS SECOND AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (this
“Guaranty”) is made and entered into as of this 17 day of September, 2010
(effective as of September 17, 2010) , by ACADIA STRATEGIC OPPORTUNITY FUND II,
LLC, a Delaware limited liability company with an address at 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605 (hereinafter referred to as the
“Guarantor”, in consideration of the extension of credit by PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), with an address at Two Tower Center Boulevard, 18th
Floor, East Brunswick, New Jersey  08816, to ACADIA – P/A LIBERTY LLC, a
Delaware limited liability company (the “Borrower”), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.


1.  Guaranty of Obligations.  The Guarantor hereby unconditionally guarantees,
as a primary obligor, and become surety for, the prompt payment and performance
of all loans, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Bank or to any other direct or indirect subsidiary
of The PNC Financial Services Group, Inc. in connection with a certain second
amended and restated mortgage loan made by the Bank to the Borrower in the
principal amount of $10,000,000.00 (the “Loan”), which Loan is described in or
evidenced by loan documents (the “Loan Documents”) including, without
limitation, the amended and restated mortgage loan note of the Borrower of even
date herewith which evidences the Loan made pursuant to the Loan Agreement (as
same may be amended, renewed or replaced from time to time, the “Note”), the
building loan leasehold mortgage and security agreement dated May 18, 2006
securing the Note (as same may be amended, renewed and replaced from time to
time, the “Mortgage”) and all costs and expenses associated with the completion
of the Improvements (as defined in the Loan Agreement), as more fully set forth
herein, the obligations and liabilities arising under or by reason of the Master
Agreement (as defined in the Note”) and the payment of Additional Interest (as
defined in the Note), or under any other interest or currency swap, future,
option or other interest rate protection or similar agreement, foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, whether now existing or hereinafter entered into (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), or arising out of
overdrafts on deposit or other accounts or out of electronic funds transfers by
the Borrower (whether by wire transfer or through automated clearing houses or
otherwise) or out of the return unpaid of, or other failure of the Bank to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account of the Borrower, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements of the
Borrower; and any amendments, extensions, renewals or increases and all costs
and expenses of the Bank (including reasonable attorneys’ fees and expenses)
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing (collectively,
the “Obligations”). If the Borrower defaults under any such Obligations and such
default continues beyond applicable grace, notice and cure periods, the
Guarantor will pay the amount due to the Bank.


2.  Intentionally Omitted.


3.  Nature of Guaranty; Waivers.   This is a guaranty of payment and not of
collection and the Bank shall not be required, as a condition of the Guarantor’s
liability, to make any demand upon or to pursue any of its rights against the
Borrower, or to pursue any rights which may be available to it with respect to
any other person who may be liable for the payment of the Obligations.


This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full.  This Guaranty will remain in full force and effect
even if there is no principal balance outstanding under the Obligations at a
particular time or from time to time.  This Guaranty will not be affected by any
surrender, exchange, acceptance, compromise or release by the Bank of any other
party, or any other guaranty or any security held by it for any of the
Obligations, by any failure of the Bank to take any steps to perfect or maintain
its lien or security interest in or to preserve its rights to any security or
other collateral for any of the Obligations or any guaranty, or by any
irregularity, unenforceability or invalidity of any of the Obligations or any
part thereof or any security or other guaranty thereof.  The Guarantor’s
obligations hereunder shall not be affected, modified or impaired by any
counterclaim, set-off, deduction or defense based upon any claim the Guarantor
may have against the Borrower or the Bank, except payment or performance of the
Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Bank’s
failure to comply with the notice requirements under Parts 5 and 6 of the
applicable version of the Uniform Commercial Code are hereby waived.  The
Guarantor waives all defenses based on suretyship or impairment of collateral.


The Bank at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Bank may determine in its sole discretion; (d) settle, compromise or deal
with any other person, including the Borrower or the Guarantor, with respect to
any Obligations in such manner as the Bank deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or (f)
take such actions and exercise such remedies hereunder as provided herein.


4.  Repayments or Recovery from the Bank.  If any demand is made at any time
upon the Bank for the repayment or recovery of any amount received by it in
payment or on account of any of the Obligations and if the Bank repays all or
any part of such amount by reason of any judgment, decree or order of any court
or administrative body or by reason of any settlement or compromise of any such
demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Bank.  The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Bank’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.


5.  Financial Statements.  The Guarantor covenants and agrees to provide the
Bank with financial statements and information relating to the Guarantor in
accordance with the requirements set forth in the second mortgage modification
agreement between the Bank and the Borrower dated the date hereof.  Such
financial statements and information (and all requirements relating thereto) are
hereby incorporated by reference as if fully set forth at length herein.


In the event that any such information submitted to the Bank has been prepared
by an outside accountant, the same shall be accompanied by a statement in
writing signed by the accountant disclosing that the accountant is aware that
the information prepared by the accountant would be submitted to and relied upon
by the Bank in connection with the Bank’s determination to grant or continue
credit.


6.  Enforceability of Obligations.  No modification, limitation or discharge of
the Obligations arising out of or by virtue of any bankruptcy, reorganization or
similar proceeding for relief of debtors under federal or state law will affect,
modify, limit or discharge the Guarantor’s liability in any manner whatsoever
and this Guaranty will remain and continue in full force and effect and will be
enforceable against the Guarantor to the same extent and with the same force and
effect as if any such proceeding had not been instituted.  The Guarantor waives
all rights and benefits which might accrue to it by reason of any such
proceeding and will be liable to the full extent hereunder, irrespective of any
modification, limitation or discharge of the liability of the Borrower that may
result from any such proceeding.
 
 
2

--------------------------------------------------------------------------------

 
 
The Guarantor expressly waives the effect of any statute of limitations or other
limitations on any actions under this Guaranty.


7.  Events of Default.   The occurrence of any of the following shall be an
“Event of Default”:  (i) any Event of Default (as defined in any of the
Obligations); (ii) any default under any of the Obligations that does not have a
defined set of “Events of Default” and the lapse of any notice or cure period
provided in such Obligations with respect to such default; (iii) demand by the
Bank under any of the Obligations that have a demand feature; (iv) the
Guarantor’s failure to perform any of its obligations hereunder after notice and
the passage of any applicable cure period; (v) the falsity, inaccuracy or
material breach by the Guarantor of any written warranty, representation or
statement made or furnished to the Bank by or on behalf of the Guarantor; or
(vi) the termination or attempted termination of this Guaranty.  Upon the
occurrence of any Event of Default, (a) the Guarantor shall pay to the Bank the
amount of the Obligations; or (b) on demand of the Bank, the Guarantor shall
immediately deposit with the Bank, in U.S. dollars, all amounts due or to become
due under the Obligations, and the Bank may at any time use such funds to repay
the Obligations; or (c) the Bank in its discretion may exercise with respect to
any collateral any one or more of the rights and remedies provided a secured
party under the applicable version of the Uniform Commercial Code; or (d) the
Bank in its discretion may exercise from time to time any other rights and
remedies available to it at law, in equity or otherwise.


8.  Right of Setoff.   In addition to all liens upon and rights of setoff
against the Guarantor’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Guarantor’s obligations to the
Bank under this Guaranty and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and
the Guarantor hereby assigns, conveys, delivers, pledges and transfers to the
Bank all of the Guarantor’s right, title and interest in and to, all of the
Guarantor’s deposits, moneys, securities and other property now or hereafter in
the possession of or on deposit with, or in transit to, the Bank or any other
direct or indirect subsidiary of The PNC Financial Services Group, Inc., whether
held in a general or special account or deposit, whether held jointly with
someone else, or whether held for safekeeping or otherwise, excluding, however,
all IRA, Keogh, and trust accounts.  Every such security interest and right of
setoff may be exercised without demand upon or notice to the Guarantor.  Every
such right of setoff shall be deemed to have been exercised immediately upon the
occurrence of an Event of Default hereunder without any action of the Bank,
although the Bank may enter such setoff on its books and records at a later
time.


9.  Collateral.  This Guaranty is secured by the property described in any
collateral security documents, if any, which the Guarantor executes and delivers
to the Bank in connection with the Loan and by such other collateral, if any, as
previously may have been or may in the future be granted to the Bank to secure
any obligations of the Guarantor to the Bank in connection with the Loan.


10.  Costs.  To the extent that the Bank incurs any costs or expenses in
protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
Default Rate (as defined in any of the Obligations).


11.  Postponement of Subrogation.  Until the Obligations are indefeasibly paid
in full, expire, are terminated and are not subject to any right of revocation
or rescission, the Guarantor postpones and subordinates in favor of the Bank or
its designee (and any assignee or potential assignee of the foregoing), any and
all rights which the Guarantor may have to (a) assert any claim against the
Borrower based on subrogation, exoneration, reimbursement, or indemnity
whatsoever nor any right of recourse to security for the Obligations with
respect to payments made hereunder, and (b) any realization on any property of
the Borrower, including participation in any marshalling of the Borrower’s
assets; provided, however, the Guarantor shall be entitled to distributions from
the sale of Units so long as no Event of Default has occurred and is continuing.


12.  Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt.  Notices may be given in any manner to which
the parties may separately agree, including electronic mail.  Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party's address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.
 
 
3

--------------------------------------------------------------------------------

 
 
13.  Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.


14.  Illegality.  If any provision contained in this Guaranty should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Guaranty.


15.  Changes in Writing.  No modification, amendment or waiver of, or consent to
any departure by the Guarantor from any provision of this Guaranty will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Guarantor in any case will entitle
the Guarantor to any other or further notice or demand in the same, similar or
other circumstance.


16.  Entire Agreement. This Guaranty (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Guarantor and the Bank with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Bank.


17.  Successors and Assigns.  This Guaranty will be binding upon and inure to
the benefit of the Guarantor and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Guarantor
may not assign this Guaranty in whole or in part without the Bank’s prior
written consent and the Bank at any time may assign this Guaranty in whole or in
part.


18.  Interpretation.  In this Guaranty, unless the Bank and the Guarantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Guaranty; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Guaranty.  Section
headings in this Guaranty are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.  Unless
otherwise specified in this Guaranty, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.  If
this Guaranty is executed by more than one party as Guarantor, the obligations
of such persons or entities will be joint and several.


19.           Indemnity.  The Guarantor agrees to indemnify each of the Bank,
each legal entity, if any, who controls the Bank and each of their respective
directors, officers and employees (the “Indemnified Parties”), and to hold each
Indemnified Party harmless from and against, any and all claims, damages,
losses, liabilities and expenses (including all fees and charges of internal or
external counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur, or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Guarantor), in connection with or arising out of or relating to
the matters referred to in this Guaranty or in the other Loan Documents or the
use of the proceeds of the Obligations, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Guarantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this section shall
survive the termination of this Guaranty, payment of any Obligation and
assignment of any rights hereunder.  The Guarantor may participate at its
expense in the defense of any such action or claim.
 
 
4

--------------------------------------------------------------------------------

 
 
20.  Governing Law and Jurisdiction.  This Guaranty has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated above is located.  This Guaranty will be interpreted and the
rights and liabilities of the Bank and the Guarantor determined in accordance
with the laws of the State where the Bank’s office indicated above is located,
excluding its conflict of laws rules.  The Guarantor hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Guaranty will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Guarantor individually, against any security or against any property of the
Guarantor within any other county, state or other foreign or domestic
jurisdiction.  The Guarantor acknowledges and agrees that the venue provided
above is the most convenient forum for both the Bank and the Guarantor.  The
Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty.


21  Equal Credit Opportunity Act.  If the Guarantor is not an “applicant for
credit” under Section 202.2 (e) of the Equal Credit Opportunity Act of 1974
(“ECOA”), the Guarantor acknowledges that (i) this Guaranty has been executed to
provide credit support for the Obligations, and (ii) the Guarantor was not
required to execute this Guaranty in violation of Section 202.7(d) of the ECOA.


22.  Authorization to Obtain Credit Reports.  By signing below, each Guarantor
who is an individual provides written authorization to the Bank or its designee
(and any assignee or potential assignee hereof) to obtain the Guarantor’s
personal credit profile from one or more national credit bureaus.  Such
authorization shall extend to obtaining a credit profile in considering this
Guaranty and subsequently for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account.


23.  Waiver of Jury Trial.  The Guarantor irrevocably waives any and all right
the Guarantor may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Guaranty, any documents executed in connection with
this Guaranty or any transaction contemplated in any of such documents.  The
Guarantor acknowledges that the foregoing waiver is knowing and voluntary.


24.  Financial Covenants.  The Guarantor hereby covenants and agrees, severally
and for itself alone, that, from the date hereof and until the Obligations have
been indefeasibly paid in full and all other obligations hereunder shall have
been performed and discharged, such Guarantor shall maintain each of the
following covenants throughout the term of this Guaranty:


(i)           The Guarantor’s aggregate “Net Worth” (as such term is hereinafter
defined) shall not be less than $100,000,000.00; and


(ii)           The “Aggregate Liquidity” (as such term is hereinafter defined)
of the Guarantor shall not be less than $7,500,000.00.


The above-described covenants shall be tested for compliance quarterly, for the
periods covered by the financial statements required to be furnished to the Bank
as required and set forth in Paragraph 5 of this Guaranty; provided, however,
that, together with each requisition to borrow submitted to the Bank, the
Borrower shall certify that, to its knowledge, the Guarantor continues to be in
compliance with said financial covenants.


For the purposes of this Guaranty, the defined term “Aggregate Liquidity” shall
mean the aggregate (without duplication) of the Guarantor’s unpledged and
unrestricted cash and cash equivalents plus committed but unfunded capital
commitments from investors not in default less amounts outstanding under any
line(s) of credit secured by such investor commitments, as of any date of
determination.
 
 
5

--------------------------------------------------------------------------------

 
 
For purposes of this Guaranty, the defined term “Net Worth” shall mean the
assets of the Guarantor minus Indebtedness plus committed but unfunded capital
commitments from investors of the Guarantor.


For the purposes of this Guaranty, the defined term “Indebtedness” shall mean,
at any time, any and all indebtedness, obligations or liabilities of the
Guarantor (whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, or joint and several), for, or in respect
of:  (1) borrowed money, (2) amounts raised under or liabilities in respect of
any note purchase or acceptance credit facility, (3) reimbursement obligations
(contingent or otherwise) under any letter of credit, currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (4) any other transaction (including, without limitation
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than thirty (30) days past due), and/or (5) any guaranty
of indebtedness for borrowed money.
 
 
25.  Limitations on Guarantor’s Obligations.


(a)           Notwithstanding any foregoing provision to the contrary, the
Guarantor’s liability hereunder shall be limited to:


(i)           the payment when due of one hundred (100%) percent of (1) all
regularly scheduled monthly installments of principal and interest due and owing
to the Bank under the Note and the Loan Agreement in connection with the Loan
and (2) all real estate taxes and assessments, ground lease rent, insurance
premiums, utilities, unpaid leasing or brokerage commissions, unpaid tenant
improvement expenses, common area maintenance, condominium maintenance, and all
other forms of operating expenses due and owing from time to time in connection
with the Property which, with respect to the items described in both of the
foregoing clauses (1) and (2), accrue and become due and payable prior to the
earlier occurrence of either one of the following two (2) events:  (A) the
occurrence of an Event of Default resulting in (x) the acceleration by the Bank
of all amounts due and owing under the Note, the Loan Agreement, and the other
Loan Documents, (y) the payment by the Guarantor to the Bank of all amounts due
and owing under subparagraphs 25(a)(ii) and 25(a)(iii) below, and (z) the
execution by the Borrower and the Bank or a nominee of the Bank of an assignment
of ground lease agreement in form and substance acceptable to the Bank assigning
the Borrower’s entire leasehold estate in and to the Property thereby tendering
and unconditionally assigning to the Bank or the nominee of the Bank the good
and marketable leasehold title to the Borrower in the Property free and clear of
any pending or outstanding litigation, liens, and encumbrances other than
“Permitted Encumbrances” (as such term is defined in subparagraph 25(d) below)
or (B) the occurrence of an Event of Default resulting in (x) the acceleration
by the Bank of all amounts due and owing under the Note, the Loan Agreement and
the other Loan Documents, (y) the payment by the Guarantor to the Bank of all
amounts due and owing under subparagraphs 25(a)(ii) and 25(a)(iii) below, and
(z) the final entry by a court having appropriate jurisdiction over the Borrower
and the Property of a non-appealable foreclosure judgment affecting the Property
provided that the Borrower, the Guarantor and the members of the Borrower do not
contest at any time the foreclosure action which the Bank may commence at its
discretion (whether such contest may be by way of answer or other court
pleadings, including, without limitation, any voluntary or involuntary
bankruptcy proceedings affecting the Borrower, the Guarantor, and/or the members
of the Borrower); and


(ii)           the payment when due of an amount equal to forty five (45%)
percent of the aggregate principal amount outstanding under the Note on the date
the Bank makes written demand on the Guarantor for payment of the Guarantor’s
obligations described in this subparagraph 25(a)(ii); and
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) the payment when due of one hundred (100%) percent of the obligations,
liabilities and other amounts due and owing by the Borrower to the Bank under
and in connection with any ISDA Master Agreement, if any, executed by and
between the Bank and the Borrower (including, without limitation, all schedules,
documents and other confirming evidence exchanged between said parties in
connection with confirming the transactions thereunder), pursuant to which the
Borrower and the Bank enter into an interest rate hedge transaction, if any, for
the purposes of hedging the interest rate risk in connection with all or any
portion of the Loan Facility; and


(iv)           the payment when due of one hundred (100%) percent of any and all
reasonable out-of-pocket expenses including attorneys fees, which may be paid or
incurred by the Bank in collecting or otherwise enforcing the Bank’s rights and
remedies under this Guaranty,


Such amounts described in subparagraphs (i) through (iv) above, together with
the obligations of the Guarantor described in subparagraph (c) below,
hereinafter collectively referred to as the “Guarantor’s
Obligations”.  Irrespective of any obligations of the Borrower under the Loan
Documents, the Obligations of the Guarantor under this Guaranty shall not exceed
the obligations of the Guarantor described in this Paragraph 25.


(b)           The Guarantor agrees that whenever at any time or from time to
time they shall make any payment to the Bank hereunder, they shall notify the
Bank in writing that such payment is made under this Guaranty for such
purpose.  No payment or payments made by the Borrower or any other person or
entity (other than the Guarantor) or received or collected by the Bank from the
Borrower or any other person or entity (other than the Guarantor) by virtue of
any guaranty, action or proceeding, including, without limitation, any
proceeding to liquidate, foreclose or realize upon any collateral for the Loan,
or any set-off or appropriate or application at any time or from time to time in
reduction of or in payment of the Guarantor’s Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder who shall, notwithstanding any such payment or payments, remain liable
in the amount above stated for Guarantor’s Obligations until the Guarantor’s
Obligations are paid in full.


(c)           Notwithstanding anything contained in this Paragraph 25 to the
contrary, in addition to the liability which the Guarantor has pursuant to
Paragraph 25(a) above, the Guarantor shall have the unconditional, absolute and
unlimited liability for the full amount of all actual damages, claims, costs,
losses, expenses, liabilities and other obligations, and all actual costs and
expenses incurred by the Bank relating to the Loan as a result of the occurrence
of any of the following:


(i)           Any fraud or willful material misrepresentation committed by the
Borrower and/or any Guarantor in connection with Loan (whether in a written or
unwritten agreement or document);


(ii)           Any misapplication by the Borrower and/or any Guarantor of any
rental income, security deposits or similar income derived from the Property
after the occurrence and during the continuance of an Event of Default and the
receipt by the Borrower of a written notice from the Bank instructing the
Borrower to “escrow” all such monies with the Bank, to the extent of any such
retention;


(iii)           Any unpaid property taxes or assessments with respect to the
Property which accrued prior to the Bank taking title to the Property by
foreclosure, deed in lieu of foreclosure or otherwise;


(iv)           Removal and failure to replace any furniture, fixtures, equipment
and/or other articles of personal property owned by the Borrower and attached to
or used in connection with the Property;


(v)           Misapplication by the Borrower and/or any Guarantor of insurance
proceeds, construction proceeds and/or condemnation awards affecting the
Property;
 
 
7

--------------------------------------------------------------------------------

 
 
(vi)           The Borrower’s failure to maintain hazard and/or liability
insurance on the Property in accordance with the terms and conditions of the
Loan Documents;


(vii)           The presence of any “Regulated Substances” and/or
“Contamination” (as such terms are defined in the Mortgage) that are not
remediated within the time prescribed by Applicable Environmental Laws or
decree, including asbestos on the Property, and any willful material
misrepresentation or breach of the covenants with respect to any Regulated
Substances and/or Contamination on or affecting the Property;


(viii)           Any transfer of title to the Borrower’s fee simple interest in
and to the Property except for Permitted Transfers, without the Bank’s prior
express written consent; and/or


(ix)           Any subordinate financing placed against the Property without the
Bank’s prior express written consent.


(d)           For purposes of this Guaranty, the defined term “Permitted
Encumbrances” shall have the meaning assigned and ascribed to such term as set
forth in the Mortgage.


26.           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.  It shall not be necessary in making proof of this
Agreement or of any document required to be executed and delivered in connection
herewith to produce or account for more than one counterpart.


27.           Amendment and Restatement.  This Guaranty amends and restates that
certain amended and restated guaranty and suretyship agreement from the
Guarantor to the Lender dated as of July 22, 2009, effective as of July 18, 2009
(the “Prior Guaranty”).  All terms and provisions of the Prior Guaranty are
modified and replaced by the terms and provisions of this Guaranty.


The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.
 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDED AND RESTATED
GUARANTY AND SURETYSHIP AGREEMENT




WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.


 

  ACADIA STRATEGIC OPPORTUNITY FUND II, LLC   By: Acadia Realty Acquisition II,
LLC, its Managing Member     By: Acadia Realty Limited Partnership, its sole
member       By: Acadia Realty Trust, its General Partner

 

  By: /s/ Robert Masters     Robert Masters, Secretary



 
STATE OF NEW YORK
)   )                        ss: COUNTY OF WESTCHESTER )

 
On the 16th day of September, in the year 2010, before me, the undersigned,
personally appeared ROBERT MASTERS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
 

 
/s/ Debra Leibler-Jones
  Notary Public

 

  Debra Leibler-Jones
No. 01LE6005994
Qualified in Dutchess County
Commission Expires 4/20/2014

 
9